Citation Nr: 1533939	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  10-08 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim for entitlement to service connection for a right knee disability.

2.  Entitlement to a rating in excess of 30 percent prior to March 15, 2010, and in excess of 50 percent thereafter, for posttraumatic stress disorder (PTSD).

3.  Entitlement to a rating in excess of 20 percent for a back disability. 

4.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1968 to March 1970, and from March 1973 to March 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The jurisdiction of the case now rests with the RO in Denver, Colorado.

The Veteran was scheduled for a June 2015 hearing before the Board. The Veteran failed to appear at the hearing, and did not provide an explanation for his absence. He has not requested that the hearing be rescheduled.  Therefore, the Board considers the hearing request to be withdrawn.  38 C.F.R. § 20.704(d) (2014).

The issue of entitlement to a rating in excess of 20 percent for a back disability, is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed rating decision dated in August 1976, service connection for a right knee disability was denied on the basis that the disability was not related to his active service.

2.  Evidence received since the August 1976 rating decision denying service connection for a right knee disability includes VA treatment records, private treatment records, Social Security Administration records, and lay statements; this evidence relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.

3.  For the period on appeal, the Veteran's PTSD is manifested by occupational and social impairment with deficiencies in most areas due to symptoms such as unprovoked irritability with periods of violence, difficulty adapting to stressful circumstances, and inability to establish and maintain effective relationships.

4.  The Veteran's right knee disability is not etiologically related to his active service.


CONCLUSIONS OF LAW

1.  The August 1976 RO decision that denied service connection for a right knee disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2014).  

2.  New and material evidence has been received to reopen the claims for service connection for a right knee disability.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The criteria for an evaluation of 70 percent for the Veteran's PTSD have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.130, Diagnostic Code 9411 (2014).

4.  The criteria for the establishment of service connection for right knee disability have not been met. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. New and Material Evidence

Decisions of the RO and the Board that are not appealed in the prescribed time are final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2014).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review the former disposition.  38 U.S.C.A. § 5108 (West 2014); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2014); Smith v. West, 12 Vet. App. 312 (1999).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Board must address the question of whether new and material evidence has been received to reopen the claim because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

The Veteran submitted a claim for service connection for a right knee disability in March 1976.  The claim was denied by the RO in an August 1976 rating decision based on the lack of any residuals from the in-service knee injury.  The August 1976 decision was based on the Veteran's service treatment and personnel records, and VA medical examinations.   The Veteran did not appeal the decision.  Accordingly, it became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2014).

Evidence received since the August 1976 decision includes VA treatment records,   private treatment records, Social Security Administration records, and lay statements.  This evidence is sufficient to meet the very low threshold for new and material evidence.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Based on these factors, the claim for service connection for a right knee disability is reopened.  38 C.F.R. § 3.156 (2014).

II. Increased Evaluation for PTSD

Disability evaluations (ratings) are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2014).  Reasonable doubt regarding the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2014).  Separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran's PTSD has been evaluated as 30 percent disabling prior to March 15, 2010, and 50 percent disabling thereafter, under Diagnostic Code 9411.  Diagnostic Code 9411 uses the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).

Under the General Rating Formula, a 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).

A 70 percent evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).

The maximum schedular rating of 100 percent is warranted when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).

In addition, when evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the lengths of remissions, and the Veteran's capacity for adjustment during periods of remission. 38 C.F.R. § 4.126(a) (2014).  The rating agency shall assign an evaluation based on all evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b) (2014). 

The Board notes that with regard to the use of the phrase "such as" in 38 C.F.R. § 4.130 (General Rating Formula for Mental Disorders), ratings are assigned according to the manifestations of particular symptoms.  However, the use of the phrase "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). Accordingly, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-V). 

In rendering the decision below, the Board has relied, at least in part, on Global Assessment of Functioning scale (GAF) scores that mental health professionals have assigned to evaluate the Veteran.  The GAF score is based on all of the Veteran's psychiatric impairments.  A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or a major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers).  A GAF score of 61-70 represents mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.

While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, 38 C.F.R. § 4.130, they are a useful tool in assessing a Veteran's disability and assigning disability evaluations.  However, they are just one of many factors considered when determining an evaluation.

The Veteran underwent a VA examination for PTSD in March 2008.  The examiner noted that the Veteran has been seeing a psychiatrist since 2006, and that those records related that the Veteran experienced major depression, anxiety, sleep disturbance, low self-image, marked insecurity, ruminary trends, frequent night terrors, anger, and auditory hallucinations (hearing footsteps around his house).  The Veteran also reported periods of disassociation ("daydreaming"), as well as anger issues and difficulty getting along with co-workers at a Department of Defense site where he worked as a security guard since 2003 (previous to that, the Veteran was employed in a variety of federal jobs).  The examiner reported a GAF of 69.   

Here, the Board notes that the symptomology described by the examiner does not equate a GAF of 69, as the symptoms described are much more than "mild."    
A 2009 record from an employer-mandated anger management program shows that the Veteran has been receiving counseling since April 2009, when he was temporarily suspended from work due to anger issues and ordered to undergo treatment for them.  The Veteran was suspended from April 2009 to August 2009.

The Veteran underwent another VA examination in March 2010.  The examiner noted that the Veteran was suspended from work in 2009 for several months because he "made a threat against himself and others."  The examiner related that the Veteran took anti-depressants and has been seeing a therapist monthly since 2006.  The Veteran related that he had some hobbies and few friends, that he was divorced, but engaged to be married again.  The Veteran related that he wished to retire that year (2010) because he did not enjoy some of the people he worked with, and that he wished to return to work as a park ranger.  The Veteran reported nightmares of Vietnam, flashbacks, short-term memory issues, and his affect was normal to tearful.  The examiner noted depression, passive suicidal ideation, difficulty with sleeping and concentration, hypervigilance, anger, avoidance of crowds, nightmares, and exaggerated startle response.  The examiner indicated that the Veteran's GAF was 55, indicating moderate symptoms.   

The Veteran underwent another VA examination in April 2012.  The examiner noted that the Veteran had sleep impairment, exhibited hypervigilance, had exaggerated startle response, was depressed, and had anxiety and a flattened affect.

The Veteran has reported in multiple lay statements that he experienced sleep deprivation, had nightmares several times a week, and experienced flashbacks both at night and during the day.

A review of the Veteran's post-service treatment records shows that the Veteran has received treatment for his acquired psychiatric disorder since 1996 or 2006 (depending on the record).  The Veteran's symptoms were commensurate with those reported in the VA examinations, with particular emphasis on severe depression and anger management issues.

Based on the record, the Board finds that an evaluation of 70 percent for the period on appeal is warranted.  As discussed above, the Veteran has several symptoms that more closely approximate a 70 percent evaluation including, in particular, anger issues, which includes unprovoked irritability and periods of making threats of violence against self and others.  Other symptoms, including occasional suicidal thoughts, anxiety, severe depression, isolation, difficulty in adapting to stressful circumstances including work or a work like setting, and inability to establish and maintain effective relationships leads to an overall disability picture that warrants a 70 percent evaluation.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).

The Board has considered a higher evaluation of 100 percent disabling. While the Veteran has reported occasional auditory hallucinations, there is no evidence that they are "persistent" nor is there evidence of any other symptoms that would warrant a schedular maximum evaluation of 100 percent disabling.  Simply put, the Veteran's symptoms more closely approximate a 70 percent disability evaluation. Looking at the medical evidence as a whole, the Board finds that a higher evaluation of 100 percent is not warranted.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).  The Veteran's own statements would provide evidence against this finding.

In this regard, it is important for the Veteran to understand that not all evidence in this case supports the 70 percent rating, let alone a 100 percent rating for this problem.

Extraschedular Considerations

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's PTSD.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 
38 C.F.R. § 3.321(b)(1) (2014) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 
Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's PTSD are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria for PTSD specifically consider symptoms such as depression, anxiety, irritability, anger, and difficulty getting along with others.  In this case, considering the lay and medical evidence for the entire period on appeal, the Veteran's disability is manifested by such symptoms.  As noted, these symptoms are part of the schedular rating criteria.

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In the instant case, the holding of Rice is inapplicable since the evidence of record does not demonstrate that the Veteran has in any way been rendered unemployable due solely to his service-connected disabilities, nor have the Veteran or his representative so alleged (to the contrary, the Veteran reported that he has continued to work despite experiencing the symptomatology related to his service-connected disabilities for many years, and was only planning to retire from the DoD in 2010 in order to return to work for the Park Service).  Thus, at this point, there is no cogent evidence of unemployability and entitlement to increased compensation based on TDIU is not warranted.

III. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R.  § 3.303(a) (2014).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id. 

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2014).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  The theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Board notes that arthritis is considered a chronic disease under 38 C.F.R. § 3.309(a); therefore the claim may be subject to service connection based on continuity of symptomatology. 

Moreover, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, hearing loss and tinnitus, may be presumed to have been incurred in service if manifest to a compensable degree within one year after discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran seeks entitlement to service connection for a right knee disability.  The Veteran contends that he fell in service, and that he has had problems with his knee since service.

The Veteran has reported symptoms of right knee pain.

The Veteran's service treatment records show that he fell and injured his right knee in April 1973, more 40 years ago.   

Some collateral and anterior cruciate laxity was diagnosed, and the Veteran was given a program of exercises for strengthening his quadriceps.  At the time of separation, there was no right knee disability noted.  

A July 1970 VA examination showed that the Veteran had no problems with his right knee. 

A July 1975 VA examination and X-rays showed that the right leg was negative for fractures, dislocations, or any bone or joint disease.  There were no tissues masses or foreign bodies in his right leg.  There was no tenderness or swelling present upon examination, there was normal range of motion, and the Veteran was able to kneel and squat without difficulty.  The Veteran related that he experienced pain "when the knee [was] placed under constant physical stress or strain."   

An April 2012 VA examiner noted that the Veteran was diagnosed with an anterior cruciate ligament tear and a fractured proximal tibia in March 1999, and with degenerative joint disease in April 2012.  The Veteran reported that he fractured his tibia and tore his ligament jumping from a truck bed in March 1999, and that he underwent surgery for his right knee the same month.  The examiner opined that the Veteran's current knee disability was not connected to his active service, but rather stemmed from the March 1999 injury.    

Based on the most accurate, most competent medical evidence before it, the Board finds that service connection is not warranted for the Veteran's right knee disability.  

While the Veteran has stated that his currently-diagnosed knee disorders are the result of his in-service injury, the Veteran is not competent to provide evidence as to the complex medical questions of providing a specific knee diagnosis, and providing an opinion as to etiology.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); see also Routen, 10 Vet. App. 183.  Importantly, the symptom of pain, which the Veteran reported he experienced since his fall in service, itself is not a "disability" for VA purposes.

In any event, there is no indication that the Veteran's current knee disorders were caused by his service.  His in-service fall and resulting knee problems seemed to have been an acute event which resolved without any residuals by 1975 (two years after the injury), as shown on a 1975 VA examination.  On the contrary, the medical evidence (and the Veteran's own statements to his examining physicians) instead indicating that the right knee disability is the result of a March 1999 accident in which the Veteran broke his knee and tore a ligament in his knee.   

Accordingly, the Board finds that the preponderance of the evidence is against the claim, and entitlement to service connection for a right knee disability is not warranted.  38 U.S.C.A § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a Veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist Veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

In this case, the Veteran was provided notice letters in January 2008, November 2011, and March 2012 informing him of both his and VA's obligations.  Therefore, additional notice is not required and any defect in notice is not prejudicial. 

With respect to the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran.  The Veteran has also been provided with multiple VA examinations for his various claims.  Upon review of this examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2014); Barr v. Nicholson, 21 Vet. App. 303 (2007).

In addition, VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The RO associated with the claims file the Veteran's available service treatment records (STRs), service personnel records (SPRs), private treatment records, VA treatment records, and Social Security Administration records.  The Veteran has not identified any relevant records aside from those that are already in evidence.  As such, Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.

 Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The application to reopen a claim for service connection for a right knee disability is granted, to this extent only.

Entitlement to an evaluation of 70 percent for PTSD, but no higher, is granted. 

Entitlement to service connection for a right knee disability is denied. 


REMAND

In a June 2015 statement from his representative, the Veteran has alleged that his service-connected back disability has worsened since it was last examined in April 2012.  As such, a new examination is necessary to assess the current severity of his service-connected cervical condition. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for appropriate examination to determine the current level of severity of his service-connected back disability.  Any studies deemed necessary should be completed, including X-rays.  The claims file must be made available to the examiner for review in conjunction with the examination, and the examination report should reflect that review.  The examiner should report the current subjective and objective symptoms and manifestations associated with the Veteran's service-connected back disability.

2. Then, readjudicate the claim.  If the claim remains denied, provide the Veteran and his representative a supplemental statement of the case, and afford them the opportunity to respond.  Then, return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


